ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Gregory F. Zoeller
Crown Point, Indiana                                     Attorney General of Indiana

                                                         Kyle Hunter
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana
                                                                                       FILED
                                                                                   Apr 05 2016, 3:48 pm

______________________________________________________________________________
                                                                    CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




                                In the
                        Indiana Supreme Court
                            _________________________________

                                   No. 45S03-1604-CR-167

KEVIN ALLYN AMMONS,
                                                         Appellant (Defendant below),

                                             v.

STATE OF INDIANA,
                                                         Appellee (Plaintiff below).

                            _________________________________

                  Appeal from the Lake Superior Court, No. 45G03-8811-CF-217
                            The Honorable Diane Ross Boswell, Judge
                             _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 45A03-1411-CR-394
                            _________________________________

                                        April 5, 2016

Per Curiam.

        Kevin Ammons committed child molesting in Indiana in 1988 and was convicted in
1989, before passage of any part of Indiana’s Sex Offender Registry Act (the “Act” or “SORA”).
Ammons was released in 2006 and completed parole in 2007. Ammons registered as a sex
offender as the law at the time required of him. In 2009, Ammons moved to Iowa, where he was
also required to register as a sex offender. In 2013, Ammons moved back to Indiana and in 2014
the State notified him he was required to register as a sex offender. Ammons sought removal
from the registry, and the trial court ultimately denied his motion. Ammons appealed, and a
divided Court of Appeals affirmed. Ammons v. State, 36 N.E.3d 1079 (Ind. Ct. App. 2015).


       In the Court of Appeals, Ammons argued that because he committed his offense six years
prior to the passage of SORA, application of the Act to him violates the Ex Post Facto Clause—
Article 1, section 24—of the Indiana Constitution. Ammons relied on our opinion in Wallace v.
State, 905 N.E.2d 371 (Ind. 2009). In Wallace,
       we found our . . . Act violated Indiana’s Ex Post Facto Clause because it imposed
       a punitive burden as applied to an offender who committed his crime—and even
       served his sentence—before any registration requirement existed.

Tyson v. State, --- N.E.3d ---, 2016 WL 756366, at *3 (Ind. Feb. 25, 2016) (citing Wallace, 905
N.E.2d at 384) (emphasis in Tyson, footnotes omitted).


       In response to Ammons’ argument, the State contended there is no ex post facto violation
here because SORA is not being applied retroactively to Ammons, but rather, “the State is
targeting Ammons’ conduct taken after [SORA]’s enactment.” Appellee’s Br. at 4. The State
argued that because Ammons moved to Iowa in 2009 after our decision in Wallace was handed
down, he could not benefit from that decision because he was living in Iowa.              And it is
undisputed that in Iowa, Ammons was subject to a registration requirement. According to the
State, when Ammons moved back to Indiana in 2013, he had notice of and therefore “voluntarily
assented to Indiana law in effect in 2013.” Id. at 6. In 2013, Indiana law required (as it does
today) that offenders who are under a registration obligation in another state must register when
they move to Indiana. See Ind. Code § 11-8-8-5(b)(1) (2012 Supp.) (defining a “sex or violent
offender” as “a person who is required to register as a sex or violent offender in any
jurisdiction”); I.C. § 11-8-8-19(f) (2012 Supp.) (“A person who is required to register as a sex or
violent offender in any jurisdiction shall register for the period required by the other jurisdiction
or the period described in this section, whichever is longer.”).
       Ammons responded that these statutes constitute an ex post facto violation because they
were enacted after the date of his crime. The Court of Appeals agreed on that point. 36 N.E.3d at
1082. But after the Court of Appeals decided Ammons’ case, this Court rejected the same
argument. In State v. Zerbe we held statutes requiring an Indiana resident to register were non-
punitive in intent and effects when applied to an offender already required to register in another
jurisdiction. --- N.E.3d at ---, 2016 WL 756368, at *2 (Ind. Feb. 25, 2016) (citing Tyson, 2016
WL 756366).


       Because Ammons was already under an obligation to register, and Indiana Code sections
11-8-8-5(b)(1) and -19(f) do not impose any additional punishment on him, we find no ex post
facto violation. Accordingly, we grant transfer, thereby vacating the Court of Appeals’ opinion,
Ind. Appellate Rule 58(A), and affirm the trial court on those grounds.


All Justices concur.